department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a numbertl-n-1437-99 uilc from internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x corp y corp m n o dollar_figurea issue s whether x corp s transfer of dollar_figurea to am mutual funds resulted in significant long-term benefits requiring the entire amount to be capitalized pursuant to i r c ' conclusion x corp s transfer of dollar_figurea to am mutual funds resulted in significant long-term benefits requiring the entire amount to be capitalized pursuant to i r c ' facts the facts you have provided are as follows overview x corp is a large commercial bank during the commercial banks in the united_states were generally losing market share as a percentage of total assets in major financial institutions and mutual funds were gaining in response to this trend one of the taxpayer s competitors y corp began setting up proprietary mutual funds it set up am mutual funds in then one or two more each year through reaching a total of proprietary mutual funds as of y corp served as the investment adviser for each of these funds with its investment adviser fee increasing with the amount of assets in each fund aside from the initial aseed money used to get the funds started which was redeemed back to y corp once sufficient outside investors were attracted y corp did not own any shares of these mutual funds in y corp merged into x corp x corp took over y corp s role as investment adviser for the am mutual funds in x corp reported dollar_figure in investment adviser fees from its mutual funds one more fund was started in generally the am funds included equity funds bond funds and money market funds two of the money market funds were the an fund and ao fund both of these funds included sizable investments in u s government agency structured securities most of that dollar_figure according to the federal reserve commercial banks market share as a percentage of total assets year-end declined from in to in during the same period mutual funds market share increased from to federal reserve data reprinted in george kaufman the u s financial system sec_162 in investment adviser fees in came from the an fund dollar_figure another dollar_figure came from the ao fund events in apparently intending to build on its mutual_fund success x corp created more proprietary mutual funds in however turned out to be a very bad year for two of x corp s mutual funds an and ao when interest rates rose in february and the value of these astructured securities fell the rate of return for these two funds became less competitive and investors redeemed their shares in droves fund assets had to be sold to meet the heavy rate of redemptions losses on the sales of fund assets reduced the net asset value nav of both the an fund and the ao fund under security exchange commission rule 2-a-7 the board_of directors of an investment_company must take action to eliminate the deviation between the nav and dollar_figure per share value of the fund shares when the nav falls below dollar_figure6 as of the end of thus x corp was faced with a difficult set of choices first it could do nothing thus allowing these two funds to abreak a dollar or abreak net asset value in this case the funds would have to re-value their shareholders shares to conform with the reduced total fund assets and notify the shareholders that they now held fewer fund shares than before x corp was not aware of this ever having been done by a money market mutual_fund however it believed this would have a disastrous impact on its future mutual_fund business and other security related businesses further although x corp had no legal_obligation to bail out these funds it was nevertheless concerned about possible lawsuits by fund shareholders if the funds did abreak a dollar x corp s second option was to purchase fund assets aat par and hold them to maturity this was apparently rejected immediately because the purchase_price of approximately dollar_figure exceeded readily available funds would be hard to keep out of the press and would subject x corp to even bigger losses if interest rates continued to rise all of which could result in shareholder suits by x corp s own shareholders lastly x corp could bail out the funds by simply transferring funds to the an fund and to the ao fund in the amount of the losses suffered by the funds x corp chose this option during and of x corp transferred a total of dollar_figurea to these two funds apparently x corp has never either before or after made any other similar abail out transfers to any of its proprietary mutual funds x corp called these transfers acapital contributions but neither the transferor nor the transferee treated the transfers as acapital x corp treated the transfers as currently deductible expenses the funds in effect treated the transfers as capital_gains offsetting realized losses to raise the funds nav s in addition to x corp s dollar_figurea of acapital contributions to the two am funds x corp avoluntarily waived portions of its investment adviser fees due from the am funds x corp reported a total of dollar_figure in investment adviser fees for from the am funds down from the previous year s dollar_figure x corp did not report an additional dollar_figure in investment adviser fees due from the an and ao funds that x corp awaived x corp s stated reasons for bailing out the am funds an internal memorandum dated states in its entirety this is to document the reimbursement on of a capital_loss by the m n and o mutual funds the attached contribution is to avoid damage to the company s goodwill and reputation and to avoid potential mutual_fund shareholder litigation and or shareholder redemptions a internal memorandum to x corp s aaudit and examining committee of the board_of directors explained the reasons for these acontributions in greater detail the decision to make the cash capital contributions to support and build the funds as proprietary mutual funds was made in part in response to the trend of the bank s core customer base turning away from insured deposit products and turning towards uninsured non-deposit investment products like mutual funds over the last several years more importantly sales of proprietary mutual funds helps the bank defend its core retail franchise furthermore x corp s proprietary mutual funds appear to have substantial profit potential attached is a summary exhibit c of a mutual_fund task force that conducted a review of proprietary and non-proprietary mutual_fund distribution and sales business in other words x corp viewed mutual funds as a serious threat to its traditional commercial bank business the aexhibit c attached to the memorandum consisted of a memorandum dated and various charts and graphs from the mutual_fund task force report it reached the same conclusion there are two important economic reasons for x corp to support and build its proprietary mutual_fund distribution and sales business in the intermediate and long term x corp needs to respond to the basic trend of disintermediation from insured deposit products to uninsured mutual funds and investment products in order to sustain its core retail customer franchise as a related issue mutual_fund providers are not only capturing significant share of discretionary assets but they are also cross-selling traditional core bank products eg checking accounts credit cards and other credit products to their mutual_fund customers as a result the extensive deposit disintermediation has allowed mutual_fund providers a foothold in other core financial services and products x corp has substantial profit opportunity to leverage its existing product and service capabilities to deliver mutual_fund products x corp expected net_income before taxes to be dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively another chart attached to the memorandum showed the aannual deposit disintermediation rate and concluded since deposit institutions have lost share of household discretionary assets falling from share in to share in while mutual_fund providers have increased by from in to in also the rate of disintermediation increased during another chart attached to the memorandum showed the aannual attrition rates for x corp retail deposit customers the chart showed a greatly reduced attrition rate for retail deposit customers who were also am funds purchasers compared to the attrition rate for non-mutual funds purchasers primary purpose annual attrition rates for x corp s retail customers with mutual_fund purchases ranged from to whereas the attrition rate without mutual_fund purchases ranged from to according to an internal study in summary x corp s internal memorandums describe a number of reasons for bailing out the two am mutual funds avoid damage to x corp s goodwill and reputation avoid potential mutual_fund shareholder suits avoid mutual_fund shareholder redemptions support and build x corp s proprietary mutual funds which was seen as a helping x corp defend its core retail franchise and b having substantial profit potential in its own right law and analysis it is well-established that deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deduction sought 503_us_79 292_us_435 to qualify as an allowable deduction under i r c ' a an item must be paid_or_incurred during the taxable_year for carrying on any trade_or_business an expense a necessary expense and an ordinary_expense 403_us_345 whether an expenditure is aordinary and necessary is a question of fact to be decided on the basis of all the facts and circumstances 320_us_467 309_f2d_431 9th cir aff g 36_tc_672 moreover inherent in the phrase ordinary and necessary is a standard of reasonableness commissioner v lincoln electric co f 2d 6th cir cert_denied 338_us_949 380_f2d_786 9th cir in general an expense is anecessary if it is aappropriate and helpful to the operation of the taxpayer s trade_or_business 290_us_111 an expense is aordinary if it is considered anormal usual or customary in the context of the particular business out of which it arose 308_us_488 an expense that creates a separate and distinct asset is not aordinary commissioner v lincoln sav loan ass n u s pincite see also norwest corp subs v commissioner 112_tc_9 nor is an expense aordinary when it generates a significant long-term benefit that extends beyond the end of the taxable_year see 503_us_79 see also lykes energy inc subs v commissioner tcmemo_1999_77 no current deduction is allowed for a capital_expenditure see sec_263 503_us_79 see also fmr corp subs v commissioner 110_tc_30 pnc bancorp inc v commissioner 110_tc_27 i r c ' a provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate treas reg ' a -2 sets forth examples of capital expenditures including the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the tax_year although the code and regulations use the term aproperty which connotes the presence of an asset sec_263 has been interpreted broadly by the service and the courts in 503_us_79 the supreme court upheld the disallowance of a current deduction for fees and expenses_incurred by a target_corporation to facilitate a friendly acquisition the taxpayer rationalized the merger to its shareholders by stating that the merger would produce potential synergistic benefits when the taxpayer s business was combined with the acquiring_corporation s business the taxpayer had argued that its merger expenses were not creating or enhancing a capital_asset and thus were not subject_to capitalization treatment under sec_263 the court however held that an expense must be capitalized if it creates a significant long-term benefit even if that benefit is not an asset per se the court concluded that there were two long-term benefits present in the case the potential synergistic benefit created through combining with a larger corporation and the benefits created through the transformation from a publicly_held_corporation to a wholly owned subsidiary the supreme court stated that a a lthough the mere presence of an incidental future benefitbasome future aspect --may not warrant capitalization a taxpayer s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization indopco u s pincite moreover the court recognized that athe decisive distinctions between current expenses and capital expenditures are those of degree and not of kind and that aeach case turns on its special facts id pincite in 106_tc_445 the taxpayer made a dollar_figure million contribution to a voluntary employees_beneficiary_association veba ii trust the sole issue for decision was whether taxpayer was entitled to a sec_162 deduction for its dollar_figure million contribution applying indopco supra the court inquired into the duration and extent of any benefits that the taxpayer received as a result of its dollar_figure million contribution the tax_court found the taxpayer effectively prefunded a substantial portion of its anticipated holiday pay obligations for several years through its contribution an expert witness opined that the contribution was sufficient to pay holiday pay benefits for to years because the dollar_figure million contribution to the veba ii trust resulted in a substantial future benefit the court held the contribution must be capitalized in fmr corp v commissioner 110_tc_430 the tax_court again applied the indopco analysis fmr earned substantial investment adviser fees from its family of mutual funds the issue was whether fmr was entitled to a sec_162 deduction for expenditures incurred in launching new mutual funds formally known as aregulated investment companies or aric s citing connecticut mut life ins supra the court inquired into the duration and extent of benefits fmr received as a result of its costs the court found that in addition to potential future revenue from the individual contracts with each new ric the new ric s were expected to produce synergistic benefits to fmr s entire family of funds for example new ric s provided existing and future investors greater investment options leading to continued and increased investments in fmr s family of funds moreover because fmr s fees were based in large part on the amount of assets under management fmr would ultimately receive more revenue from the increase in ric s it managed the tax_court also observed that fmr itself regarded the launching of new mutual funds as a long-term proposition and generally anticipated that it could take several years even decades for a new fund to become successful thus the court concluded that fmr contemplated and received significant long-term benefits as a result of the expenditures it incurred in the creation of ric s the future_benefits derived from these ric s were not merely incidental because fmr expected to realize and indeed did realize significant economic and synergistic benefits from its long-term relationships with the newly formed ric s the court held the expenditures did not qualify for deduction as aordinary and necessary business_expenses under sec_162 as the supreme court noted in 383_us_687 the principal function of the term aordinary in sec_162 is to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital expenditures a capital_expenditure is not an aordinary expense within the meaning of sec_162 and is therefore not currently deductible 403_us_345 sec_263 whether an expenditure may be deducted or must be capitalized is a question of fact the adecisive distinctions between current expenses and capital expenditures are those of degree and not of kind 503_us_79 see also fmr corp subs v commissioner 110_tc_30 we believe the dollar_figurea must be capitalized because x corp realized significant long-term benefits x corp s am funds were one of the largest family of bank-managed funds in the country it became involved in the mutual_fund business because its core customer base was turning away from traditional bank insured deposit accounts and turning toward uninsured investment products such as mutual funds as previously noted since deposit institutions like x corp had lost of household discretionary assets while mutual_fund providers had increased by moreover an internal study showed that attrition rates for x corp s retail deposit customers who were also am funds purchasers was greatly reduced compared to the attrition rate for non-mutual funds purchasers thus x corp s mutual funds provided existing and future customers with greater investment options leading to continued and increased investments in x corp s family of funds and other bank products in addition to defending its core retail customer franchise the am funds also had a substantial profit potential as well for instance x corp expected net_income before taxes to be dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively moreover x-corp s investment adviser fees were based in large part on the amount of assets under management consequently x corp would ultimately receive more revenue from the increase in investors thus like fmr s ric s x corp s proprietary mutual funds produced asynergistic benefits to its entire banking business by transferring dollar_figurea into the am funds to avoid abreaking a dollar x corp averted potentially disastrous consequences and continued to realize these significant long-term benefits for instance x corp avoided massive shareholder redemptions and prevented damage to its goodwill and reputation it also averted potential lawsuits by am funds shareholders and by x corp s own shareholders thus the transfers prevented the above helped reduce depositor attrition rates supported its core retail banking franchise and protected the substantial profit potential of the funds accordingly the long-term benefits were not merely incidental but significant as in connecticut mut life ins co supra and x corp realized the benefits well beyond the year in which the transfers occurred in sum x corp was faced with a long-term threat from the mutual_fund providers it sought to meet that threat by acquiring proprietary mutual funds as evidenced by x corp s internal memorandums these funds significantly reduced retail deposit attrition and was a source of substantial profit if x corp had allowed the an and ao funds to abreak a dollar these funds could have collapsed shattering market confidence in the entire am family of funds and bringing down x corp s long-term strategy thus we concur x corp received significant long-term benefits from the transfer of dollar_figurea to the am mutual funds requiring capitalization case development hazards and other considerations we understand that x corp believes the dollar_figurea it transferred to bail out the am funds is currently deductible as an ordinary and necessary business_expense under i r c ' a as noted earlier sec_162 allows as a deduction aall the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business we recognize that the dollar_figurea was paid during the taxable_year for carrying on x corp s trade_or_business admittedly it was anecessary in the sense of being aappropriate and helpful to the operation of x corp s business nevertheless we do not believe that the dollar_figurea was an aexpense or an aordinary expense capable of deduction under sec_162 the dollar_figurea appears to be more in the nature of capital contributions than an expense x corp itself called these transfers acapital contributions in the unlikely event the amount could be considered an expense x corp would still have to show it was an ordinary_expense ie anormal usual or customary in the taxpayer s business 308_us_488 in other words x corp would have to establish that other banks were making similar payments to bail out proprietary mutual funds even if x corp were able to show that other banks were making such bail out payments we believe the dollar_figurea is not currently deductible but must be capitalized due to the significant long-term benefits if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel field service thomas d moffitt thomas d moffitt senior technician reviewer income_tax and accounting branch field service division by
